Citation Nr: 1759567	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-06 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an earlier effective date for an award of total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1976 to August 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO) that granted TDIU from April 28, 2011.  In November 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.


FINDINGS OF FACT

1.  The Veteran was originally denied TDIU in an August 2004 decision that he appealed; however, he subsequently withdrew that appeal by July 2009 correspondence and the August 2004 decision became final based on the evidence then of record; and the Veteran has not alleged with sufficient specificity that clear and unmistakable error (CUE) was committed in the RO's prior August 2004 denial of TDIU.

2.  The first correspondence since the July 2009 withdrawal mentioning TDIU was received by VA on April 28, 2011; this date is both the date of claim for purposes of this analysis and the earliest available effective date for the award of TDIU on appeal.


CONCLUSION OF LAW

An earlier effective date for the award of TDIU is not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

This appeal is of the effective date assigned with an original grant of TDIU.  The statutory scheme contemplates that, in such cases, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Thus, VA's duty to notify was satisfied by a July 2011 letter.  The Veteran has had ample opportunity to respond and has not alleged that notice was less than adequate.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  Notably, earlier effective date claims are based primarily on evidence already in the record and application of the applicable law and regulations; thus, further development of the evidentiary record is, as in this case, generally not necessary.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase (including claims seeking TDIU) will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151(a).  The essential elements for any claim, whether formal or informal, are: (1) intent to apply for benefits; (2) identification of the benefits sought; and (3) communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  

Here, the Board notes that the effective date assigned in the rating decision on appeal, April 28, 2011, is the date his current claim was received.  Thus, absent some basis for applying an earlier date of claim, it is the earliest available effective date under the pertinent law.  Consequently, the threshold question here is whether an earlier date of claim applies.  In light of that, the Board finds it prudent to begin by reviewing the pertinent procedural history. 

In January 1999, the Veteran filed a claim seeking a higher rating for his service-connected bilateral eye disability.  June 1992 correspondences during the pendency of that claim include allegations, made in a vocational rehabilitation context, that his eye disability contributed to difficulty finding a job with his current skillset.  In June 2004, the Veteran submitted a formal application seeking TDIU.  An August 2004 decision denied TDIU for the first time and, concurrently, implemented a reduction in the rating for his eye disability from 60 to 30 percent, effective November 1, 2004.  The Veteran appealed both the TDIU denial and the reduction in a timely April 2005 notice of disagreement (NOD).  However, a subsequent July 2009 rating decision restored his prior 60 percent rating, thus granting that portion of the appeal.  That same month, the Veteran submitted a statement explicitly withdrawing his appeal seeking TDIU.  Thus, the August 2004 denial of TDIU became final based on the evidence then of record.

After the July 2009 withdrawal, the first mention of TDIU comes in statements VA received on April 28, 2011, in which the Veteran alleged he had been rendered unemployable by service-connected disabilities from October 12, 2000 to January 31, 2006.  Thereafter, the October 2012 decision on appeal granted TDIU from April 28, 2012, which the RO interpreted as the date of claim.  

In his September 2013 NOD initiating the present appeal, the Veteran alleged that a CUE was made that needed to be corrected, but did not specify what decision involved such error.  He did, however, state that TDIU should have been "automatically reinstated" from October 12, 2000 to November 30, 2006.  In May 2014, the Veteran alleged that he became unemployable due to a service-connected condition as of October 12, 2000 and "could not secure gainful employment."  

At his November 2016 hearing, the Veteran argued that his TDIU should have been continuous since October 12, 2000.  He contended that he would have had a continuous award of TDIU from that date but for an erroneous reduction of the rating for his eye disabilities.  He also indicated that he was rated 60 percent when he first applied for TDIU, was later reduced to 30 percent, and appealed that reduction.  However, although his prior rating was later reinstated, he indicated that TDIU was not reinstated.  

Based on the procedural history, the Board first finds that there are two distinct claims for TDIU at play.  The first claim was raised during the pendency of the January 12, 1999 claim seeking increased rating for bilateral eye disability mentioned above.  Therefore, pursuant to Rice v. Shinseki, 22 Vet. App. 447, 455 (2009), TDIU was part and parcel of that claim.  However, the matter was not adjudicated until August 2004 (when it was denied), and although the Veteran did appeal that denial, he subsequently explicitly withdrew that appeal in a July 2009 statement received prior to the promulgation of any appellate decision in the matter and, indeed, prior to perfection of his appeal in that matter.  Thus, that appeal lapsed, and the August 2004 denial of TDIU is final based on the evidence then of record.  38 U.S.C.A. § 5104, 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302(a), 20.1103 (2017).  

The first correspondence raising the matter of TDIU since the July 2009 withdrawal were received on April 28, 2011, as described above, and resulted in the present appeal.  Thus, April 28, 2011 is both the effective date on appeal and the date of claim for the Veteran's second (and only other) TDIU claim.  Crucially, as the August 2004 denial of TDIU is now final, the only way the prior January 12, 1999 date of claim can apply to the instant analysis is if there are grounds for disturbing such finality by showing the prior decision was based on CUE.  Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  

CUE is defined as a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  To constitute CUE, the alleged error must have been outcome determinative and the error must have been based upon the evidence of record at the time of the original decision.  Cook v. Principi, 318 F.3d 1334, 1343-44 (2002); Pierce v. Principi, 240 F.3d 1348, 1353 (Fed. Cir. 2001).  

Moreover, CUE must be pled with some degree of specificity as to what the alleged error is and, unless it is the kind of error that if true would be CUE on its face, the claimant must also give persuasive reasons as to why the result of the prior determination would have been manifestly different but for the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993); see also Phillips v. Brown, 10 Vet. App. 25, 30-31 (1997).  Notably, broad-brush allegations of failure to follow regulations or give due process are insufficient to constitute CUE.  Similarly, a breach of a duty to assist cannot constitute CUE.

In this case, the Board notes that the Veteran has, indeed, invoked the concept of CUE.  However, his actual assertions are rather the opposite of specific, do not identify any particular decisions as erroneous, amount to little more than bare allegations, and reflect a fundamental misunderstanding of an admittedly complex procedural history.  For example, it is unclear from his assertions whether he is aware that TDIU was actually not awarded at all until the October 2012 decision on appeal.  Rather, his repeated insistence that TDIU be "reinstated" suggests an impression that TDIU was previously awarded but severed, or a conflation of TDIU with the rating for his eye disability (which, of course, was reduced for a time).  

Even assuming arguendo that the Veteran presented sufficiently specific pleadings of CUE, the allegations presented are simply insufficient to support a substantive finding of CUE in the August 2004 denial.  A finding of CUE requires that the Veteran show (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions existing at that time were incorrectly applied; (2) an error occurred based on the record and the law that existed at the time of the prior adjudication in question; and (3) the error was undebatable and of the sort which, had it not been made, would have manifestly changed the outcome.  Bouton v. Peake, 23 Vet. App. 70 (2008).  

The Veteran does not identify or allege that the adjudicator did not have access to the correct facts or that any laws or regulations were incorrectly applied.  More importantly, nothing in his allegations suggests that an undebatable error was made.  Taking rather sympathetic liberties with his argument, the essence of his theory appears to be twofold: (1) but for the August 2004 rating reduction, he would have been awarded a continuous TDIU rating from October 12, 2000 onwards; and (2) once the reduction was reversed in July 2009, a TDIU rating should have been "automatically reinstated".  Neither prong involves an allegation of facial CUE.  Moreover, there is no reason either advanced by the Veteran or perceived by the Board as to (1) why TDIU would have been awarded at all, much less specifically effective October 12, 2000, absent the reduction in question; (2) how reinstatement of a TDIU award after the July 2009 rating restoration would have been possible given one was not awarded until October 2012; and (3) why, even assuming a TDIU award could have been reinstated or reconsidered following the July 2009 restoration, VA should have taken such action sua sponte.  Thus, there is simply no argument, reasoning, or evidence presented, even under the most liberal reading, that presents a meaningful case for CUE.  

Consequently, the Board finds no basis for overturning the finality of the August 2004 TDIU denial.  Therefore, there is only one date of claim that may be applied to the present analysis-April 28, 2011.  Under the pertinent law, that is also the earliest available effective date for the award of TDIU on appeal.  

In so finding, the Board is aware that a March 2014 rating decision during the pendency of this appeal subsequently granted TDIU from January 1, 2003 to January 31, 2006.  However, the RO did not provide any legal or factual justification for considering an effective date prior to April 28, 2011, and the Board cannot find one upon close review of the record.  Although the Board, unlike the United States Court of Appeals for Veterans Claims (Court), is not bound by findings or stipulations the RO makes, however favorable, the present decision does not and will not disturb the March 2014 award.  See McBurney v. Shinseki, 23 Vet. App. 136, 139 (Sept. 10, 2009); Anderson v. Shinseki, 22 Vet. App. 423, 428 (Mar. 13, 2009).  However, the Board nonetheless finds that, absent any basis for awarding an effective date prior to April 28, 2011, there is also no basis for awarding an effective date prior to January 1, 2003.

Accordingly, the preponderance of the evidence is against the Veteran's claim seeking an earlier effective date, the benefit of the doubt rule does not apply, and the appeal must be denied.


ORDER

The appeal is denied.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


